DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-6, 10-18 and 20-21 are pending in the application.  Claim 7-9 and 19 have been cancelled. Claims 10-11 are withdrawn from consideration due to Applicant’s elections.


Withdrawn Rejections

The 35 U.S.C. 102 and 103 rejections over Oikawa (JP 2017114744 A) have been withdrawn.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 12-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang (CN104671737 A).

Regarding claims 1-4, 6, 13-17 and 20-21, Wang teaches a kind of high temperature insulating material for torpedo tank car tank number.  It comprises nano heat-insulating layer and strengthening layer (Abstract and [0009]).  

Wang teaches in pars. [0022]-[0033] that as preferably, the mass percent of each component of described thermofin is as follows:
Nanometer titanium dioxide silica aerogel, 30-60%;
Threadiness superfine E-glass fibre glass or resurrection glass fibre, 20-35%;
Silica fiber, 5-30%;
Polycrystalline mullite fibre, 1-10%;
Pottery, 10-20%;
Aluminium sesquioxide aerogel, 0-5%;
Hydrophobizing agent, 0-3%;
One or more in crystal whisker of hexa potassium titanate, silicon carbide, zirconium silicate and pure aluminium silicate, 1-10%;
Alumina, 0-10%;
Citric acid or tripoly phosphate sodium STPP, 0-4%;
Gypsum, 3-5%. (See [0022]-[0033]).
	
Regarding claim 12, with regard to the claimed property, the examiner notes that applicant has provided in applicant’s specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Wang discussed above is the same as or is substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of Wang would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the layer(s)    taught by Wang to have the claimed properties.  

Claim Rejections - 35 USC § 103

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN104671737 A), as applied to claim 1 above, further in view of Fernando (US 20140147615 A1).

Regarding claim 5, Wang remains as applied above.  

Wang does not explicitly disclose wherein the fibrous insulating layer has a density of between 8 and 90 kg/m3, or wherein the fibrous insulating layer has a thickness between 5 and 35 mm.

However, Fernando teaches a multilayer thermal insulation composite for fire protection applications (Abstract).  Sheets which are about 0.5 mm to about 150 mm thick are especially useful in firestop applications ([0100]). Composite sheets of lesser thickness can be stacked to produce thicker material as a given application requires ([0100]).  Variations in the composition of the sheets lead to changes in its density in the range of about 0.04 grams/cm3 to about 0.25 grams/cm3 (40-250 kg/m3, as calculated by the examiner) ([0100]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the layer(s) and/or the composite of Wang with a thickness of 0.5 mm to about 150 mm and a density in a range of about 0.04 grams/cm3 to about 0.25 grams/cm3 (40-250 kg/m3) in order to obtain multilayer thermal insulation composites that are especially useful in firestop applications, as taught by Fernando (Abstract and [0100]).

Regarding claim 18, Fernando teaches wherein high temperature resistant inorganic fibers that may be used to prepare the multilayer thermal insulation composite layers include, without limitation, high alumina polycrystalline fibers, refractory ceramic fibers such as alumino-silicate fibers, alumina-magnesia-silica fibers, kaolin fibers, alkaline earth silicate fibers such as calcia-magnesia-silica fibers and magnesia-silica fibers, S-glass fibers, S2-glass fibers, E-glass fibers, quartz fibers, silica fibers, leach glass silica fibers, fiberglass, or mixtures thereof ([0029]).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6,12-18 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789